     Case 2:17-cv-00137-JAM-DB Document 24-1 Filed 04/24/19 Page 1 of 2


1    CLAUDIA M. QUINTANA
2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
5    Vallejo, CA 94590
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8    Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
9

10
                                     UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                    Plaintiff,
15          vs.                                               DECLARATION IN SUPPORT OF
16   CITY OF VALLEJO, a municipal
                                                              EX PARTE APPLICATION FOR
     corporation; ROBERT HERNDON,                             PROTECTIVE ORDER
17
     individually and in his capacity as a Police
18   Corporal for the Vallejo Police Department,
     individually and in his capacity as a Police
19   Corporal for the Vallejo Police Department;
     JAMES MELVILLE, individually and in his
20
     capacity as a Officer for the Vallejo Police
21   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
22   Police Department; and DOES 1-50,
23
     inclusive, individually, jointly and severally,

24                   Defendants.
25

26   I, Timothy R. Smyth, declare and state:
27           1.      I am an attorney-at-law licensed to practice in the State of California and I am a
28   Deputy City Attorney in the Vallejo City Attorney’s Office. I am the attorney responsible for

     Case No. 2:17-cv-00137-JAM-DB                                DECLARATION IN SUPPORT OF EX PARTE
                                                                  APPLICATION FOR PROTECTIVE ORDER
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 24-1 Filed 04/24/19 Page 2 of 2


1    handling the defense of this matter on behalf of the City of Vallejo and Officers Herndon,
2    Coelho, and Melville. I have personal knowledge of the matters set forth in this Declaration,
3    except where stated on information and belief, and could and would competently testify to them
4    under oath if called as a witness.
5            2.      This Court entered a scheduling order on June 19, 2017, which provided for the
6    exchange of expert reports to be disclosed on April 19, 2019.
7            3.      The Defendants served their Expert Witness Disclosure Statement on April 19,
8    2019, pursuant to this Court’s original scheduling order of June 19, 2017.
9            4.      After the Court modified its scheduling order to set expert disclosures to occur on
10   May 10, 2019, Defendants proposed a stipulated protective order to have their Expert Witness
11   Disclosure Statements which were served on April 19, 2019, withheld from any disclosure to
12   Plaintiff’s experts until the new exchange of May 10, 2019.
13           5.      In response to the Defendants’ emails and phone calls proposing the protective
14   order, Plaintiff’s only response was an email stating “We are not in a position to stipulate to your
15   request”.
16           6.      Subsequent calls and emails seeking an explanation as to the meaning or
17   substance for the denial were not returned.
18           7.      Defendants now submit this ex parte application so as to avoid the likelihood of
19   prejudice by Plaintiff’s experts having the opportunity to review and respond to the Defendants’
20   expert reports contrary to the spirit and procedures set forth in FRCP Rule 26(b).
21

22           Executed on this 24th day of April, 2019, at Vallejo, California.
23           I declare under penalty of perjury under the laws of the State of California and the United
24   States that the foregoing is true and correct.
25
                                                       /s/ Timothy R. Smyth
26
                                                      Timothy R. Smyth
27

28


     Case No. 2:17-cv-00137-JAM-DB                               DECLARATION IN SUPPORT OF EX PARTE
                                                                 APPLICATION FOR PROTECTIVE ORDER
                                                        -2-
